Title: Enclosure: Thomas Jefferson’s Bond to Wakelin Welch, 20 July 1810
From: Jefferson, Thomas
To: Welch, Wakelyn


            
              
            
            Know all men by these presents that I Thomas Jefferson of Albemarle county in Virginia am held and firmly bound to Wakelyn Welsh of the kingdom of Great Britain in the sum of thirteen hundred & sixty eight pounds twelve shillings and six pence lawful money of Virginia, to the paiment whereof to the said Wakelyn Welsh, his executors, administrators or assigns, I bind myself my heirs executors & administrators. Given under my hand and seal this 20th day of July one thousand 
                     seven 
                     eight hundred & ten.
            The Condition of the above Obligation is such that if the above 
                  sd Thos his exrs or admrs bound Thomas 
                  whenever thereto required shall on demand pay to the said Wakelyn Welsh his executors, administrators or assigns the sum of six hundred and eighty four pounds six shillings & three pence of like lawful money with interest at the rate of 6. p. c. per annum from the date hereof until paid then this obligation to become void, but otherwise to remain in full force.
                  
            
              Th
          